Citation Nr: 1221148	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-31-502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active duty for training with the Army National Guard from August 1997 to January 1998, and served on active duty from February 2003 to May 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for his PTSD to 70 percent.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran's claim for an increased rating for his PTSD was received on January 7, 2008.  He was assigned a 70 percent rating from that date.  It is the Veteran's contention that his PTSD warrants a higher rating.  

A review of "Virtual VA" [VA's electronic data storage system] found that there are pertinent treatment records that are outstanding.  An August 2009 Decision Review Officer (DRO) decision in Virtual VA shows that the Veteran was awarded entitlement to a total disability rating based on individual uneamployability (TDIU).  Evidence listed as considered in that decision includes an April 2009 VA examination report; Columbia, South Carolina VA Medical Center (VAMC) and the Anderson, South Carolina VA clinic treatment records; and a report from a private provider.  Also in Virtual VA is an October 2009 rating decision which found the Veteran to be incompetent (based, in part, on the April 2009 VA examination report).  This listed evidence (which is obviously pertinent to the rating of PTSD during the period of time under consideration) is not found in Virtual VA nor associated with the Veteran's claims file.  Furthermore, the DRO and rating decisions in Virtual VA clearly reflect that the Veteran has received additional VA psychiatric treatment, records of which have not been secured for the appellate record.  Significantly, VA treatment records are "of record".

The record also shows that the Veteran was last examined by VA to evaluate his PTSD either in February 2008 (per what is in the claims file) or in April 2009 (per notations in Virtual VA).  In light of the lengthy passage of time since he was last examined and that he has since been awarded TDIU, and been found to be incompetent, it appears that the PTSD may have increased in severity since the February 2008 VA examination.  Therefore, a contemporaneous VA psychiatric examination is necessary.  38 C.F.R. § 3.327(a).  

The Board notes that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007). 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for his PTSD since July 2005, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of any such private treatment or evaluation.  The RO must obtain for association with the record for appellate review complete records of all such treatment and evaluation from the sources identified by the Veteran or by the record (specifically including those records cited as considered in the August 2009 DRO decision and in the October 2009 rating decision as well as all further updated VA treatment records).  

2.  The RO should then arrange for a psychiatric examination of the Veteran to determine the current severity of his psychiatric disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating mental disorders; the findings reported must specifically include notation of the presence or absence of each symptom/impairment of function listed in the schedular criteria for a 100 percent rating.  The examiner should explain the rationale for all opinions.  

3.  The RO should then review the record and readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

